Citation Nr: 0701946	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  02-12 860A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, currently diagnosed as depressive 
disorder, not otherwise specified, to include claimed as a 
result of undiagnosed illness of a Persian Gulf War veteran.

2.  Entitlement to service connection for gastrointestinal 
disorders, currently diagnosed as antral gastritis and 
irritable bowel syndrome, to include claimed as results of 
undiagnosed illness of a Persian Gulf War veteran. 

3.  Entitlement to service connection for headaches, to 
include claimed as a result of undiagnosed illness of a 
Persian Gulf War veteran.

4.  Entitlement to service connection for erectile 
dysfunction, to include claimed as a result of undiagnosed 
illness of a Persian Gulf War veteran.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from December 1990 to 
September 1991, with service in the Southwest Asia theater of 
operations during the Persian Gulf War, and he also had Army 
National Guard service before and after his active duty 
service in the United States Army.  His Department of Defense 
(DD) Form 214, separation document, shows that he had nine 
months and 22 days of foreign service.   He is a Persian Gulf 
War veteran.  His Army National Guard service included 
periods of active duty for training and periods of inactive 
duty training.    

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In June 2004, the Board remanded the issues on appeal listed 
on the title page of this decision for development action, 
and in March 2006 the Board again remanded those issues for 
procedural reasons.  The case was most recently returned to 
the Board in September 2006.  Thereafter, correspondence from 
the veteran dated in October 2006 was added to the records 
assembled for appellate review in which the veteran asserts 
claims for service connection for micoplasma fermentans and a 
chronic low back disorder.  These matters are referred to the 
RO for appropriate action.

The issues of entitlement to service connection for headaches 
and erectile dysfunction are addressed in the REMAND portion 
of the decision below and are  REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT  

1.  The appellant's current psychiatric signs and symptoms 
have been medically attributed to a known clinical diagnosis.  

2.  There is no competent medical evidence of record linking 
an acquired psychiatric disorder of the appellant, currently 
diagnosed as depressive disorder, not otherwise specified, to 
his active military service.

3.  The appellant's current gastrointestinal signs and 
symptoms have been medically attributed to known clinical 
diagnoses. 

4.  There is no competent medical evidence of record linking 
gastrointestinal disorders of the appellant, currently 
diagnosed as antral gastritis and irritable bowel syndrome, 
to his active military service.

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, currently diagnosed as 
depressive disorder, not otherwise specified, was not 
incurred in or aggravated by service, is not a result of 
undiagnosed illness of a Persian Gulf War veteran, and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.317 (2006).  

2.  Gastrointestinal disorders, currently diagnosed as antral 
gastritis and irritable bowel syndrome, were not incurred in 
or aggravated by service and are not results of undiagnosed 
illness of a Persian Gulf War veteran.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the veteran in July 2001 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA has afforded 
the veteran medical examinations and obtained medical 
opinions addressing the medical questions of a relationship, 
if any, between his claimed psychiatric and gastrointestinal 
disabilities and his active military service.  There is no 
indication in the record that additional evidence material to 
the issues decided herein which is not part of the veteran's 
claims file is available.  Therefore, the Board finds that VA 
has met the duties to notify and to assist required by law as 
to the claims decided herein.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

38 U.S.C.A. § 1117 (West 1991) and 38 C.F.R. § 3.317 (1999) 
provide that VA shall pay compensation to a Persian Gulf War 
veteran who "exhibits objective indications of chronic 
disability" (manifested by certain signs or symptoms).  To 
qualify, the disability must become manifest to a degree of 
10 percent or more prior to December 31, 2006, and the 
disability cannot otherwise be attributable to any known 
clinical diagnosis.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other nonmedical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).   To be "chronic"
a disability must have existed for six months or more or have 
exhibited intermittent episodes of improvement and worsening 
over a six-month period.  Id.   

Acquired Psychiatric Disorder

The appellant's service medical records are negative for any 
psychiatric findings, diagnosis, or treatment.  In a report 
of medical history in September 1991 for separation from 
active duty, the veteran stated that he had had nervous 
trouble and frequent trouble sleeping.  However, in a report 
of medical history in May 1996 for National Guard service, he 
denied that he was having nervous trouble or trouble 
sleeping, and he also stated that he was not having and had 
never had depression or excessive worry.  At both a medical 
examination in September 1991 for separation from active duty 
and at a medical examination in May 1996 for National Guard 
service, the appellant was evaluated as psychiatrically 
normal.  

When he was seen and evaluated at a VA mental health clinic 
in March 1998 by a VA staff psychiatrist, the veteran 
complained of depression and stated that he had contemplated 
suicide.  He indicated that he was working as a social worker 
at a public school for children of agricultural workers.  The 
assessment was dysthymia.  "Dysthymia" is a mood disorder 
characterized by depressed feeling and loss of interest or 
pleasure in one's usual activities and in which the 
associated symptoms have persisted for more than two years 
but are not severe enough to meet the criteria for major 
depression.  See Dorland's Illustrated Medical Dictionary 
(Dorland's) 519 (28th ed., 1994).

At a VA psychiatric examination in July 2004, the diagnosis 
on Axis I was depressive disorder, NOS  [not otherwise 
specified].  The examining VA psychiatrist reported that, 
after a review of the appellant's medical records and the 
reports of prior mental status examinations and after a 
clinical psychiatric interview of the appellant, his medical 
opinion was that the veteran's current psychiatric disorder 
was not related to his active military service, which was 
noted to have included service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The VA examiner 
remarked that the veteran's current complaints of anxiety, 
depression, and sleep difficulty were manifestations of his 
diagnosed depressive disorder.  

The veteran's reported current psychiatric symptomatology has 
been medically attributed to the known clinical diagnosis of 
depressive disorder, and so he is not entitled to service 
connection for an acquired psychiatric disorder on the basis 
that such disability is the result of undiagnosed illness of 
a Persian Gulf War veteran.  See 38 U.S.C.A. § 1117 (West 
2002) and 38 C.F.R. § 3.317 (2006).

The most probative evidence on the question of whether the 
veteran has a current acquired psychiatric disorder which is 
etiologically related to his active military service would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2006).

The only competent medical evidence of record in the 
appellant's case addressing the question of whether the 
veteran's currently diagnosed acquired psychiatric disorder 
of depressive disorder, not otherwise specified, is 
etiologically related to his active military service is the 
opinion of the VA psychiatrist who conducted the July 2004 VA 
psychiatric examination and found that there is no such link 
between a current acquired psychiatric disorder and the 
veteran's active service.  The veteran's stated belief that 
he has a current acquired psychiatric disorder etiologically 
related to service lacks probative value because, as a 
layman, the veteran is not qualified to provide an opinion on 
a question of medical diagnosis or on a question of medical 
causation and his lay opinion does not constitute competent 
medical evidence in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); 38 C.F.R. § 3.159(a)(1) (2006).

There is no competent or credible evidence of record in 
support of the appellant's claim for service connection for 
an acquired psychiatric disorder.  The preponderance of the 
evidence of record is against the claim of entitlement to 
service connection for an acquired psychiatric disorder, and 
entitlement to that benefit is not established.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Finally, it noted that when psychosis is manifested to a 
compensable degree within one year of separation from active 
service, the disease may be presumed to have been incurred in 
service, see 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006), but that in this 
case it is not in dispute that the veteran did not have a 
psychotic episode in service and has not had one since 
service.

Gastrointestinal Disorder

The veteran's active duty service medical records are 
negative for any complaints, findings, or diagnosis of a 
gastrointestinal (GI) disorder.  In his report of medical 
history in May 1996 for National Guard service, the veteran 
denied having or ever having had stomach or intestinal 
trouble.  At both the medical examination in September 1991 
for separation from active duty and at the medical 
examination in May 1996 for National Guard service, the 
appellant's abdomen and viscera were evaluated as normal.  
When the appellant was seen at a VA medical facility in 
October 1997 for complaints of heartburn during the night and 
colic-type abdominal pain, a VA physician noted on 
examination of his abdomen that there was tenderness of his 
epigastrium.  The pertinent assessments were GERD 
[gastrointestinal reflux disease] and IBS [irritable bowel 
syndrome].  Medication, including Tagamet, was prescribed.  

A VA GI series of X-rays in April 1999 was read as normal, 
but a VA endoscopy in December 2000 showed gastritis. 

At a VA GI examination in July 2004, the diagnoses were 
antral gastritis and irritable bowel syndrome.  "Antral" 
means of or pertaining to an antrum.  The gastric antrum, or 
pyloric antrum, is the dilated portion of the pyloric part of 
the stomach, between the body of the stomach and the pyloric 
canal.  See Dorland's 
at 101.        

The veteran's reported current GI symptomatology has been 
medically attributed to the known clinical diagnoses of 
gastritis and irritable bowel syndrome, and so he is not 
entitled to service connection for a GI disorder on the basis 
that such disability is the result of undiagnosed illness of 
a Persian Gulf War veteran.  See 38 U.S.C.A. § 1117 (West 
2002) and 38 C.F.R. § 3.317 (2006).

The only competent evidence of record in the appellant's case 
addressing the question of whether the veteran's currently 
diagnosed GI disorders of antral gastritis and irritable 
bowel syndrome are etiologically related to his active 
military service is the opinion of the VA physician who 
conducted the July 2004 VA GI examination and found that 
there is no such link between a current GI disorder and the 
veteran's active service.  The veteran's stated belief that 
he has a current GI disorder etiologically related to service 
lacks probative value because, as a layman, the veteran is 
not qualified to provide an opinion on a question of medical 
diagnosis or on a question of medical causation and his lay 
opinion does not constitute competent medical evidence in 
this case.  See Espiritu, supra; 38 C.F.R. § 3.159(a)(1) 
(2006).  

There is no competent or credible evidence of record in 
support of the appellant's claim for service connection for a 
GI disorder.  The preponderance of the evidence of record is 
against the claim of entitlement to service connection for a 
GI disorder, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

As the preponderance of the evidence is against the veteran's 
claims decided herein, the benefit of the doubt doctrine does 
not apply on those issues.  38 U.S.C.A. § 5107(b) (West 
2002). 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as depressive disorder, not 
otherwise specified, to include claimed as a result of 
undiagnosed illness of a Persian Gulf War veteran, is denied.

Entitlement to service connection for gastrointestinal 
disorders, currently diagnosed as antral gastritis and 
irritable bowel syndrome, to include claimed as results of 
undiagnosed illness of a Persian Gulf War veteran, is denied. 


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In this case, pursuant to 38 C.F.R. § 3.159(c)(4), the Board 
decided in a decision-remand of June 2004 that medical 
examinations and medical nexus opinions by physicians who had 
reviewed the pertinent medical records and other documents in 
the appellant's claims files and conducted neurological and 
genitourinary examinations of the veteran were necessary to 
decide the claims on appeal of entitlement to service 
connection for headaches and erectile dysfunction.  The 
Board's June 2004 remand orders directed the examining VA 
physicians to report: whether the appellant's complaints of 
headaches and of sexual/erectile dysfunction are attributable 
to known clinical diagnoses; and whether the appellant's 
recent complaints of having headaches and sexual/erectile 
dysfunction are more likely than not, at least as likely as 
not, or less likely than not etiologically related to his 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  The Board's June 2004 remand orders 
also stated that, in responding to the Board's question as to 
whether the appellant's recent complaints of having headaches 
and sexual/erectile dysfunction are etiologically related to 
his service in the Southwest Asia theater of operations 
during the Persian Gulf War, the examining VA physicians were 
to indicate the degree to which their medical opinions were 
"based upon the objective findings of record as opposed to 
the history provided by the veteran."  The Board's June 2004 
remand orders provided further that, if the examining VA 
physician reported a medical opinion that the appellant's 
claimed headaches and sexual/erectile dysfunction are not 
etiologically related to his service in the Southwest Asia 
theater of operations during the Persian Gulf War, then the 
examining VA physician should provide a medical opinion "as 
to a general medical nexus, if any, between the current 
complaints and military service."

In August 2004, while the case was in remand status, the 
appellant underwent the neurological and genitourinary 
examinations required by the remand orders of the Board's 
June 2004 decision-remand.  

With regard to the veteran's history of headaches, the 
examining VA physician who conducted a neurological 
examination of the veteran in August 2004 reported a 
diagnosis of chronic, recurring headaches of the mixed type, 
both migraine and tension/muscle contraction, but he failed 
to report any medical findings or opinions on the questions 
posed to him as the VA examiner by the Board's June 2004 
remand orders.  Because the Board found in the June 2004 
decision-remand that a medical nexus opinions on the medical 
questions posed in the remand orders are necessary under the 
applicable regulation, 38 C.F.R. § 3.159(c)(4), to decide the 
appeal on the issue of entitlement to service connection for 
headaches, and VA did not comply with the Board's June 2004 
remand orders while the case was in remand status, under the 
holding in Stegall, the appellant has a right to compliance 
with the Board's June 2004 remand orders, which means that he 
has a right to have the VA physician who conducted his VA 
neurological examination in August 2004 or another VA 
physician with appropriate training and expertise, who has 
reviewed the pertinent medical records and other documents in 
the claims files and performed a clinical examination, answer 
the questions concerning his history of headaches posed in 
the Board's June 2004 remand orders.  For that reason, the 
issue of entitlement to service connection for headaches must 
again be remanded for development action.  See 38 C.F.R. 
§ 3.159(c)(4) (2006); Stegall, supra.

With regard to the veteran's history of erectile dysfunction, 
the examining VA physician who conducted a genitourinary 
examination of the veteran in August 2004 reported a 
pertinent diagnosis of erectile dysfunction which he found 
was "most likely than not secondary to general medical 
condition, depression and treatment for depression".  
However, the examining VA physician went on to say that he 
thought that "the sexual dysfunction of this man is related 
to Military Service in the Persian Gulf War."  In the body 
of the report of the VA August 2004 genitourinary 
examination, the VA examiner noted the veteran's complaint of 
sexual dysfunction, that is, impotence, for five years, or 
since 1999.  The examining VA physician did not note in the 
body of the report of the genitourinary examination of the 
veteran which he performed in August 2004 that the 
appellant's service medical records from his period of active 
duty service in the Army from December 1990 to September 1991 
are entirely negative for any complaint of sexual/erectile 
dysfunction and for any clinical findings of sexual/erectile 
dysfunction.  The examining VA physician also did not, as 
required by the Board's June 2004 remand orders, to indicate 
the degree to which his medical opinion that the appellant 
has post-service erectile dysfunction which is etiologically 
related to service in the Southwest Asia theater of 
operations during the Persian Gulf War  was based upon 
objective findings of record as opposed to a history provided 
by the veteran, nor did he provide any medical rationale for 
such opinion.  

The medical opinion expressed by the VA physician who 
conducted the VA genitourinary examination of the veteran in 
August 2004 is not sufficient to decide the issue on appeal 
of entitlement to service connection for erectile dysfunction 
because the VA physician's reported opinion on the matter is 
apparently that the veteran currently has erectile 
dysfunction as a result of undiagnosed illness of a Persian 
Gulf War veteran but no medical basis for reaching that 
conclusion was stated by the VA examiner and, therefore, it 
would not be appropriate at this time for the Board to allow 
the service connection claim without clarification by the VA 
physician who conducted the August 2004 VA genitourinary 
examination of the medical reason or reasons he had for the 
opinion expressed.  In the event that the VA physician who 
conducted the August 2004 VA genitourinary examination is not 
available to clarify his stated medical opinion, the Board 
finds that another VA genitourinary examination by a 
different VA physician with appropriate training and 
expertise, who has reviewed the pertinent medical records and 
other documents in the his claims files and performed a 
clinical examination, and answers the questions concerning 
the appellant's history of sexual/erectile dysfunction posed 
by the Board is necessary to decide the issue on appeal of 
entitlement to service connection for erectile dysfunction, 
see 38 C.F.R. § 3.159(c)(4) (2006), and this case will also 
be remanded for that purpose.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to contact the 
physician who conducted the VA 
neurological examination of the veteran 
in August 2004 and, if he is available, 
request that he respond to the following 
questions: (1) Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that the veteran's current 
headache disorder, diagnosed in August 
2004 as mixed migraine and tension 
headaches, is etiologically related to an 
illness, injury, or event during the 
veteran's period of active military 
service from December 1990 to September 
1991, to include service in the Southwest 
Asia theater of operations during the 
Persian Gulf War?  The physician should 
indicate the degree to which his opinion 
is based upon objective clinical findings 
documented in the appellant's claims file 
as opposed to the subjective medical 
history provided by the veteran and 
provide a rationale for the opinion 
expressed.  

In the event that the physician who 
conducted the VA neurological examination 
of the veteran in August 2004 is not 
available to answer in writing questions 
from VA, the AMC should arrange for the 
veteran to be scheduled for another VA 
neurological examination by a physician 
with appropriate training and expertise 
to provide the medical information and 
opinions necessary to decide the claim on 
appeal for service connection for 
headaches.  It is imperative that the 
examining VA physician review the 
pertinent medical records and other 
documents in the veteran's claims file, 
to include the report of the VA 
neurological examination in August 2004.  
The examiner should order any indicated 
diagnostic or laboratory studies.  After 
the records review, a clinical 
examination of the veteran, and review of 
the results of any diagnostic or 
laboratory studies which he or she 
ordered, the examining VA physician 
should respond to the following 
questions: 
(1) May the veteran's complaints of 
persistent headaches reasonably be 
attributed medically to a known clinical 
diagnosis or diagnoses?; (2) In the event 
that a known clinical diagnosis or 
diagnoses is identified to account for 
the veteran's complaints of persistent 
headaches, is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that such current headache 
disorder is etiologically related to an 
illness, injury, or event during the 
veteran's period of active military 
service from December 1990 to September 
1991, including his service in the 
Southwest Asia theater of operations 
during the Persian Gulf War?; (2) Is your 
medical opinion on these matters based 
upon objective clinical findings 
documented in the appellant's claims file 
as opposed to the subjective medical 
history provided to you by the appellant-
veteran?  A rationale should be provided 
for the opinions expressed by the VA 
examiner.  

2.  The AMC should attempt to contact the 
physician who conducted the VA 
genitourinary examination of the veteran 
in August 2004 and, if he is available, 
request that he respond to the following 
questions: (1) Is it more likely (greater 
than 50 percent probability), less likely 
(less than 50 percent probability), or at 
least as likely as not (50 percent 
probability) that the veteran's current 
erectile dysfunction, diagnosed in August 
2004, is etiologically related to an 
illness, injury, or event during the 
veteran's active military service from 
December 1990 to September 1991, to 
include his service in the Southwest Asia 
theater of operations during the Persian 
Gulf War?; (2) Is your medical opinion on 
these matters based upon objective 
clinical findings documented in the 
appellant's claims file as opposed to the 
subjective medical history provided to 
you by the appellant-veteran?  A 
rationale should be provided for the 
opinions expressed by the VA 
genitourinary examiner.  

In the event that the physician who 
conducted the VA genitourinary 
examination of the veteran in August 2004 
is not available to answer in writing 
questions from VA, the AMC should arrange 
for the veteran to be scheduled for 
another VA genitourinary examination by a 
physician with appropriate training and 
expertise to provide the medical 
information and opinions necessary to 
decide the claim on appeal for service 
connection for erectile dysfunction.  It 
is imperative that the examining VA 
physician review the pertinent medical 
records and other documents in the 
veteran's claims file, to include the 
report of the VA genitourinary 
examination in August 2004.  The examiner 
should order any indicated diagnostic or 
laboratory studies.  After the records 
review, a clinical examination of the 
veteran, and review of the results of any 
diagnostic or laboratory studies which he 
or she ordered, the examining VA 
physician should respond to the following 
questions:  (1) May the veteran's history 
of erectile dysfunction reasonably be 
attributed to a known clinical diagnosis 
or diagnoses?;  (2)  In the event a known 
clinical diagnosis or diagnoses to 
account for the veteran's history of 
erectile dysfunction is identified, is it 
more likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability), or at least as 
likely as not (50 percent probability) 
that such current disorder is 
etiologically related to an illness, 
injury, or event during the veteran's 
period of active military service from 
December 1990 to September 1991, to 
include his service in the Southwest Asia 
theater of operations during the Persian 
Gulf War?  The physician should indicate 
the degree to which his opinion is based 
upon objective clinical findings 
documented in the appellant's claims file 
as opposed to the subjective medical 
history provided by the veteran and 
provide a rationale for the opinion 
expressed.  

3.  After receipt of the reports of the 
VA neurological and genitourinary 
examinations, the AMC should then re-
adjudicate the remanded claims based on a 
consideration of all of the evidence of 
record.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


